NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued January 8, 2014
                              Decided September 15, 2014

                                         Before

                             WILLIAM J. BAUER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge 

No. 13‐2971

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Northern District of
                                                Illinois, Eastern Division.
      v.
                                                No. 10 CR 927
ERIK SHAMSUD‐DIN,
      Defendant‐Appellant.                      Amy J. St. Eve, Judge.




                                       O R D E R

       Erik  Shamsud‐Din  challenges  the  180‐month  sentence  he  received  after  he
transported girls, including at least one minor, in interstate commerce for the purpose of
prostitution. We find no clear error in the imposition of a vulnerable victim enhancement
because  Shamsud‐Din  knowingly  preyed  on  a  victim’s  fear  of  a  man  who  had  been
harming her. We also find any error in imposing a “use of a computer” enhancement based
on Shamsud‐Din’s use of a cell phone to be harmless, as the district court made very clear
   No. 13‐2971                                                                                                                           Page 2

  that it would have imposed the same sentence regardless of whether the enhancement was
  proper. We affirm Shamsud‐Din’s sentence.

                                                         I. BACKGROUND

         At the age of fifteen, Victim A ran away from a foster home in Minnesota and met
  a man whom the government calls “Individual A.” He told Victim A he would be her
  boyfriend and would take care of her, and he bought her a bus ticket to California. But
  upon her arrival in California, Individual A required Victim A to work as a prostitute for
  him. With no money and no other options, Victim A did so and gave him all the money she
  made. Individual A beat her multiple times while she worked for him. 

         In December 2006, while at an appointment at a male customer’s house, Victim A
  explained her circumstances to her customer, and he drove her to a hotel a few cities away.
  There, Victim A met Erik Shamsud‐Din, the defendant. She told him that she had just
  escaped from a pimp who had been beating her up. She also told Shamsud‐Din she was
  sixteen years old. After she explained her circumstances, Shamsud‐Din offered that Victim
  A could begin working as a prostitute for him instead of for Individual A. Relieved because
  she thought Shamsud‐Din could protect her from Individual A, Victim A gave Shamsud‐
  Din the rest of the money she had with her and began working for him that evening. 

         Within a few days, Shamsud‐Din began taking Victim A, along with Victims B and
  C, to various cities across the United States to engage in sex acts for money. When the
  group arrived in a new town, Shamsud‐Din posted advertisements for the girls’ sexual
  services on Craigslist and other websites. He communicated with Victim A by cell phone
  about travel to locations for purposes of prostitution. He drove her to appointments and
  communicated with her by cell phone to arrange where she should be dropped off and
  picked up. Victim A gave Shamsud‐Din all the money she earned from prostitution and
  relied on him to buy her food and other necessities. Shamsud‐Din, forty years old at the
  time, also had sex with Victim A two or three times a week during this time. 

           Shamsud‐Din  pled  guilty  to  two  counts  of  transporting  Victim  B  in  interstate
  commerce with the intent that she engage in prostitution, in violation of 18 U.S.C. § 2421.
  He stipulated in the plea agreement to the additional offense of knowingly transporting
  Victim A, a minor, across state lines to engage in prostitution, in violation of 18 U.S.C.    
  § 2423(a). Victim A, twenty‐three years old at the time of the sentencing hearing, testified
  at  the  sentencing  hearing  about  her  experiences  with  Shamsud‐Din  and  the  traumatic
  effects they had on her. 
   No. 13‐2971                                                                                                                           Page 3

          After hearing Victim A’s testimony and  considering the  parties’ arguments,  the
  district court denied the government’s request for an undue influence enhancement but
  applied vulnerable victim and use of a computer enhancements. The resulting advisory
  range  under  the  United  States  Sentencing  Guidelines  was  135  to  168  months’
  imprisonment. The district court imposed a sentence of 180 months’ imprisonment and
  explained that it would impose the same sentence even if the advisory guidelines were
  incorrectly calculated. Shamsud‐Din appeals his sentence. 

                                                             II.  ANALYSIS

             A.         Vulnerable Victim Enhancement

          Shamsud‐Din first contends that he should not have received a vulnerable victim
  enhancement.  The  United  States  Sentencing  Guidelines  provide  for  a  two‐level
  enhancement if the defendant knew or should have known that a victim of the offense was
  a vulnerable victim. U.S.S.G. § 3A1.1(b)(1). A “vulnerable victim” under the Guidelines is
  one  who  is  a  victim  of  the  offense  of  conviction  or  any  relevant  conduct  and  “who  is
  unusually  vulnerable  due  to  age,  physical  or  mental  condition,  or  who  is  otherwise
  particularly susceptible to the criminal conduct.” U.S.S.G. § 3A1.1(b)(1) cmt. n.2. We review
  the district court’s application of the vulnerable victim enhancement for clear error. United
  States v. Christiansen, 594 F.3d 571, 574 (7th Cir. 2010). 

         In concluding that the vulnerable victim enhancement was warranted, the district
  court stated:

             The victim here clearly conveyed to the defendant the fact that she did not
             have a stable place to live; that she did not have a lot of money left; that she
             was a runaway; and, in addition, in making it significant here, is the fact that
             she conveyed to the defendant—and this had nothing to do with her age, nor
             did the other factors, that she conveyed to the defendant—that she was afraid
             of the prior relationship she had; and, that Individual A was preying on her
             and had beaten her up and she feared him. And the defendant offered his
             “protection” to her and he took advantage of that.

         Shamsud‐Din makes several arguments as to why, in his view, the vulnerable victim
  enhancement was wrongly applied. For one, he contends that Victim A’s runaway status
  was  too  closely  related  to  her  age  to  support  the  enhancement.  The  vulnerable  victim
  enhancement is not appropriate if the factor that makes the person vulnerable is already
   No. 13‐2971                                                                                                                           Page 4

  incorporated  in  the  offense  guideline.  U.S.S.G.  §  3A1.1(b)(1)  cmt.  n.2.  Shamsud‐Din’s
  offense level had been calculated based upon a guideline that was limited to crimes against
  minors. See U.S.S.G. § 2G1.3(a)(3).  Here, however, the district court specifically stated that
  it  found  Victim  A  vulnerable  for  reasons  that  had  nothing  to  do  with  her  age.  Those
  reasons included that she was fearful of Individual A and that Shamsud‐Din preyed upon
  that fear, as well as that she was homeless and had little money. Because these reasons
  were unrelated to Victim A’s age, the fact that she was a runaway does not preclude the
  enhancement in this case.

         Shamsud‐Din  also  argues  that  Victim  A’s  homelessness,  runaway  status,  and
  economic uncertainty cannot form the basis of a vulnerable victim finding because these
  factors are “typical” of sex‐trafficking victims and are therefore insufficient to show that
  Victim  A  was  “unusually”  vulnerable.  See  U.S.S.G.  §  3A1.1(b)(1)  cmt.  n.2  (defining
  “vulnerable victim” as one who is “unusually vulnerable due to age, physical or mental
  condition, or who is otherwise particularly susceptible to the criminal conduct”) (emphases
  added). Even if that were true, a “significant” reason the district court found Victim A
  vulnerable was that she feared Individual A,  a man who had physically  and  mentally
  abused her, and that Shamsud‐Din knowingly took advantage of that fear. That fear, and
  Shamsud‐Din’s  decision  to  prey  on  it,  means  it  was  not  error  for  the  district  court  to
  conclude that Victim A was unusually vulnerable or particularly susceptible. 

         Shamsud‐Din also briefly challenges the district court’s finding that Victim A feared
  Individual A. This is a challenge to a factual finding, so we review it for clear error. See
  United  States  v.  Rumsavich,  313  F.3d  407,  411  (7th  Cir.  2002).  Victim  A  testified  at  the
  sentencing hearing that Individual A had beaten her up, that she was afraid of him, and
  that she hoped Shamsud‐Din could protect her from Individual A. The district court was
  well  within  its  discretion  to  credit  her  testimony  and  to  believe  that  Victim  A  feared
  Individual  A.  We  find  no  error  in  the  decision  to  impose  the  vulnerable  victim
  enhancement.

             B.         Enhancement for  Use of Computer to Facilitate Travel of Minor to Engage
                        in Prohibited Sexual Conduct

         Shamsud‐Din also challenges the two‐level enhancement he received for using a
  computer to facilitate the travel of a minor to engage in prohibited sexual conduct. The
  guideline at issue, U.S.S.G. § 2G1.3(b)(3), provides:
   No. 13‐2971                                                                                                                           Page 5

             If the offense involved the use of a computer or an interactive computer
             service to (A) persuade, induce, entice, coerce, or facilitate the travel of, the
             minor to engage in prohibited sexual conduct; or (B) entice, encourage, offer,
             or solicit a person to engage in prohibited sexual conduct with the minor,
             increase by 2 levels.

  The district court imposed this enhancement “given the use of the cell phone to facilitate the
  travel of and to facilitate the minor engaging in prohibited sexual conduct.”

         We  note  first  that  the  government  does  not  seek  the  “use  of  a  computer”
  enhancement on the basis of Shamsud‐Din’s placement of advertisements on Craigslist and
  other internet websites for Victim A’s sexual services. That is likely because the application
  notes to U.S.S.G. § 2G1.3 state that subsection (b)(3), the subsection at issue, “is intended to
  apply only to the use of a computer or an interactive computer service to communicate
  directly with a minor or with a person who exercises custody, care, or supervisory control
  of the minor.” U.S.S.G. § 2G1.3(b)(3) cmt. n.4.

          Instead,  the  government  sought  and  received  the  enhancement  on  the  basis  that
  Shamsud‐Din’s use of a cell phone to facilitate Victim A’s travel arrangements constituted
  the “use of a computer” under U.S.S.G. § 2G1.3(b)(3). Shamsud‐Din does not dispute that
  he  used  a  cell  phone  to  facilitate  the  travel  of  a  minor  to  engage  in  prohibited  sexual
  conduct. But he maintains a cell phone is not a “computer.” That argument certainly has
  intuitive appeal. The mere use of a cell phone to make and receive calls, especially if that cell
  phone does not have internet capability (and it is unclear from the record whether the phone
  at  issue  here  could  access  the  internet),  would  not  seem  to  fall  within  most  persons’
  understanding  of  the  “use  of  a  computer.”  Nonetheless,  U.S.S.G.  §  2G1.3  directs  that
  “computer” for purposes of the enhancement has the meaning given the term in 18 U.S.C.
  § 1030(e)(1). See U.S.S.G. § 2G1.3 cmt. n.1. That statute gives “computer” what the district
  court rightfully called a “very, very broad” definition:

             [T]he term “computer” means an electronic, magnetic, optical, electrochemical,
             or other high speed data processing device performing logical, arithmetic, or
             storage functions, and includes any data storage facility directly related to or
             operating in conjunction with such a device, but such term does not include an
             automated typewriter or typesetter, a portable hand held calculator, or other
             similar device.
   No. 13‐2971                                                                                                                           Page 6

  18 U.S.C. § 1030(e)(1). We have said in another context that this very, very broad definition
  could encompass a cell phone. See United States v. Mitra, 405 F.3d 492, 495 (7th Cir. 2005). The
  Eighth Circuit, while acknowledging that “a ‘basic’ cellular phone might not easily fit within
  the colloquial definition of ‘computer’” ruled after considering evidence about a defendant’s
  cell phone that it was a “computer” for purposes of U.S.S.G. § 2G1.3(b)(3) in light of the
  definition set forth in 18 U.S.C. § 1030(e)(1). United States v. Kramer, 631 F.3d 900, 903‐04 (8th
  Cir. 2011). 

          We, however, need not resolve whether the enhancement for use of a computer was
  warranted. Procedural errors in computing sentencing guidelines are subject to harmless
  error review. United States v. Abbas, 560 F.3d 660, 667 (7th Cir. 2009). “A finding of harmless
  error  is  only  appropriate  when  the  government  has  proved  that  the  district  court’s
  sentencing error did not affect the defendant’s substantial rights (here‐liberty).” Id. We do
  not lightly find harmless error regarding a guidelines calculation. We will only find harmless
  error if the government demonstrates that any error in calculating the advisory guidelines
  range “‘did not affect the district court’s selection of the sentence imposed.’” Id. (citation
  omitted). 

          It is clear in this case that the district court would have imposed the same sentence
  even if the use of a computer enhancement was improper. After detailing the reasons for the
  sentence  chosen,  the  district  court  explicitly  noted  that  there  had  been  disagreements
  regarding  the  guideline  calculations  and  stated  that  even  if  the  guidelines  had  been
  calculated incorrectly, the sentence would not change in light of all the 28 U.S.C. § 3553(a)
  factors. As in Abbas, the district court judge gave “a detailed explanation of the basis for the
  parallel result; this was not just a conclusory statement tossed in for good measure.” Id. The
  district court’s explanation of its sentence was thorough. The judge called the offense “a very
  serious, very significant offense” as Shamsud‐Din had exploited minor girls and profited
  from them. The district court also pointed to Shamsud‐Din’s history and characteristics, in
  particular  that  he  was  a  repeat  sex  offender  against  minors  and  was  dangerous  to  the
  community  because  of  that.  The  court  further  noted  that  Shamsud‐Din  had  received  a
  significant sentence for similar activity that had not deterred him. The court also considered
  that Shamsud‐Din had been defiant in court on multiple occasions, yelling, and showed
  disrespect for the process and for any kind of authority. We conclude that any error in the
  imposition  of  the  enhancement  would  not  have  affected  the  district  court’s  selection  of
  sentence, so it was harmless.
                                          III. CONCLUSION

             The judgment of the district court is AFFIRMED.